ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1-3, 5, 7 and 8, the closest prior art does not disclose or render obvious the air control valve wherein when a rotational force from the driving source is applied to the first rotary shaft in a state in which a rotation of the second rotary shaft is allowed, the second rotary shaft is rotated by the first rotary shaft by the spring member, wherein when the rotational force from the driving source is applied to the first rotary shaft in a state in which a rotation of the second rotary shaft is restricted, the spring member is compressed, the first rotary shaft is configured to rotate relative to the second rotary shaft, and an elastic rotational force generated by the compression of the spring member is applied to the second rotary shaft, and wherein in a state in which the second valve member is disposed to close the second port, a pressing force generated by the rotation of the first rotary shaft is applied to the first valve member, and a pressing force generated by the rotation of the second rotary shaft is applied to the second valve member in a same direction as the elastic rotational force generated by the spring member is applied to the second valve member, in combination with the remaining limitations of the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753